DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application.  Claims 2, 5, and 10-20 have been cancelled.  No claims have been amended.  Claims 1, 3, 4, and 6-9 are rejected herein.  The rejection of the pending claims is hereby made final.

Response to Remarks
103
Applicant’s arguments have been considered by the examiner, but are not found to be persuasive.  Applicant argues that the applied prior art fails to teach or suggest the invention as claimed in the pending application because “Applicant’s specification, claims, and figures do not disclose a speech based system or other system that utilizes a grammar of a speech based system, either speech to text or text to speech.  The solution that would be provided by the asserted combination of references would be a different system operating according to different methods and algorithms,” (see at least page 1 of Applicant’s arguments).  The examiner respectfully disagrees.  Ranjan et al discloses a system and method for use of a speech grammar to recognize instant message input, wherein the server may act as a “bot” that is capable of holding dialogues with the users of client devices by automatically responding to (see at least paragraph [0023] to Ranjan et al).  The examiner submits that Applicant’s specification does not explicitly disclose how the chatbot as recited processes text based data.  Applicant’s specification merely recites in paragraph [0011] wherein “in peer-to-peer embodiments, the chatbot may be a process that executes on a network accessible server and may be invited by a participant to join a peer-to-peer text-based chat session” and [0019] “one of the participants may initiate an order using a keyword, keyword combination, or text indicating an intent to initiate an order that is identifiable by artificial intelligence functionality of the chatbot 110.”  The examiner submits that similar to the chatbot as disclosed in Applicant’s specification, the chatbot as taught by the applied prior art receives text data and identifies text that indicates intent to place an order as well as order information (see at least paragraphs [0048 and 0049]).  For at least the reasoning provided above, the examiner submits that applied prior art, at minimum, effectively obviates the chatbot as recited in the pending claims, and therefore the rejection of the pending claims is hereby maintained and made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Renfroe (US 2015/0073925) in view of Ranjan et al (US 2009/0234638).

Regarding claim 1, the prior art discloses a method comprising: identifying an activity command received over a network from a participant within a text-based chat session; identifying the entity based (see at least paragraph [0116] to Renfroe “menu item information may comprise information related to menu items associated with one or more establishments 301, 303, 305 and/or menu items created by the electronic device's customer or another customer. The menu item information may allow a customer to view the menu items available at an establishment during a visit or when the customer is not at the establishment. In some embodiments, customer created menu items may also be contained within the menu item information. As described above, the menu items associated with a customer may be provided to an establishment 301 to allow the item to be served at the establishment. In order for the customer to avoid having to re-enter the menu item information, the menu item information may be stored on the electronic device 304 and provided to a second establishment 303 to allow the second establishment to prepare the same menu item”); executing a data processing activity associated with the identified activity command, the executing of the activity including generating and transmitting task data over the network to a data processing system of the identified entity that will perform the task based on the task data (see [0040] “Alternatively, the system could be implemented as a standalone application running on one or more devices. For example, the system may be considered a point-of-sale app that can operate on any device (be it tablets, smartphones, or computers). While the system can run and operate on a single device, the system could also include a distributed configuration in which one or more aspects of the system operate on a plurality of devices in communication with each other. For example, the app providing the electronic menu could potentially integrate with the rest of this system (ordering, dynamic menu, inventory management, drink making instructions, etc.)”).
Renfroe does not appear to explicitly disclose wherein, by an automated chatbot , the activity command identified from processing text communicated and received within the text based chat session from the participant; and the executing of the activity invoked by the automated chatbot in response to identifying the activity command; and 

However, Ranjan et al discloses use of a speech grammar to recognize instant message input, wherein by an automated chatbot, the activity command identified from processing text communicated and received within the text based chat session from the participant (see at least paragraph [0003] to Ranjan et al “An enterprise may execute a software application called a "bot" on a server that receives text messages for the enterprise. When the "bot" receives a text message, the "bot" automatically sends a text message that contains an appropriate response to text message. For example, the "bot" may receive, from an individual, a text message that says, "I want to order a pizza." In this example, the "bot" may automatically send to the individual a text message that says, "What toppings do you want on your pizza?" The individual and the "bot" may exchange text messages in this fashion until the order for the pizza is complete”); and the executing of the activity invoked by the automated chatbot in response to identifying the activity command (see at least paragraph [0003] and [0004] to Ranjan et al “For example, the "bot" may receive, from an individual, a text message that says, "I want to order a pizza." In this example, the "bot" may automatically send to the individual a text message that says, "What toppings do you want on your pizza?" The individual and the "bot" may exchange text messages in this fashion until the order for the pizza is complete”); and 
Wherein the automated chatbot executes on a networked computing device (see at least paragraph [0003] to Ranjan et al “An enterprise may execute a software application called a "bot" on a server that receives text messages for the enterprise”).
The activity command automatically identified and is a command to automatically initiate a product order included in a text-based chat message from the participant (see at least paragraph [0023] Ranjan et al “After server 8 identifies a concept expressed by the text message, server 8 may perform one or more actions in response to the concept. For instance, server 8 may automatically generate a response to the concept expressed by the text message. By automatically responding to text messages sent by users of client devices 4, server 8 may act as a “bot" that is capable of holding dialogues with the users of client devices 4. In another example, when server 8 determines that a text message expresses an order for a product, server 8 may initiate a process to fulfill the order”).
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to have amended the system and method as taught by Renfroe to further include the use of a speech grammar to recognize instant message input, as disclosed by Ranjan et al, in order to activate a command associated with a chatbot based on messages received from a user, because so doing could have been readily and easily implemented by one of ordinary skill in the art, with a reasonable expectation of success.

Regarding claim 3, the prior art discloses the method of claim 1, wherein the text-based chat session includes a message with data identifying a product ordered by the participant (see Figure 2C). Regarding claim 4, the prior art discloses the method of claim 3, wherein the generated and transmitted task data includes at least one message generated based at least in part on the identified activity command and data identifying the ordered item (see Figures 2D and 2E). Regarding claim 6, the prior art discloses the method of claim 1. wherein: the entity is a restaurant; the product order is an order of at least one menu item the restaurant; and the generated and transmitted task data is an order of at least one menu item based on the activity command (see [0030] “In another aspect, the system may integrate the electronic menu with the communication system within the restaurant or bar. Using the integrated system, a customer can decide on the product that they would like to order and place that order using the electronic menu”). Regarding claim 7, the prior art discloses the method of claim 6, wherein the generated and transmitted task data includes an order of a plurality of menu items based on a plurality of activity commands received over the network from a plurality of participants within the text-based chat session (see paragraph [0030] “Using the integrated system, a customer can decide on the product that they would like to order and place that order using the electronic menu”). Regarding claim 8, the prior art discloses the method of claim 6, further comprising: receiving a reply to transmitting the task data, the reply including at least one of an acknowledgement of the order, an estimated time the order will be ready for pickup or delivered, a location where the order can be picked up or will be delivered, an amount due at a time of pickup or delivery, and at least one amount charged to at least one payment account (See Figure 2C). Regarding claim 9, the prior art discloses the method of claim 8, wherein the method is performed at least in part by a software component that participates within the text-based chat session (see [0030] “In some embodiments, the interface may allow a customer to engage in a live chat session with a waiter or other individual to have questions answered”).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner has considered all references listed on the Notice of References Cited, PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687